Citation Nr: 0516540	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which apparently reopened the veteran's claim of 
service connection for hypertension, on the basis that the 
veteran had submitted new and material evidence to reopen his 
claim, but denied the claim on the merits.  This decision was 
confirmed and continued by a July 2003 rating decision.  
Regardless of the RO's action, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for hypertension.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In May 2004, the veteran testified at an RO hearing.  
Although he had requested a Board hearing on his VA Form 9, 
he later indicated on a May 2004 statement that he accepted 
the RO hearing in lieu of a Board hearing.  


FINDINGS OF FACT

1.  In December 1996, the RO denied entitlement to service 
connection for hypertension on the basis that the veteran had 
not submitted new and material evidence to reopen his claim.  
The veteran was notified of this decision and his appellate 
rights, but did not file an appeal.

2.  Evidence received since the December 1996 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hypertension.





CONCLUSION OF LAW

1.  The December 1996 RO decision denying the claim of 
entitlement to service connection for hypertension is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 
(2004).

2.  The evidence received subsequent to the December 1996 RO 
decision is not new and material, and the claim of 
entitlement to service connection for hypertension remains 
closed.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an October 2002 VA letter, 
prior to the January 2003 rating decision.  The veteran was 
notified of the evidence necessary to reopen a claim of 
service connection for hypertension based on new and material 
evidence, as well as the evidence necessary to substantiate 
the claim on the merits.  The RO also notified the veteran of 
the responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of VA 
medical centers or the service department, and would 
determine whether any additional information was needed to 
process his claim.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any other evidence 
he considered relevant to his claim for service connection 
for hypertension, so that VA could help by getting that 
evidence.  The RO notified the veteran again in July 2003.

The Board notes that the October 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In January 2003 and July 2003 rating decisions, the June 2003 
statement of the case, and the September 2003, December 2003, 
and July 2004 supplemental statements of the case, the RO 
notified the veteran of the laws and regulations pertaining 
to service connection and reopening claims based on new and 
material evidence, and provided a detailed explanation why 
service connection was not warranted for hypertension under 
the applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
and personnel records and VA medical records dated in August 
1974 and August 2003.  The veteran testified in the RO 
hearing that he first received treatment for hypertension in 
1969 at a private doctor's office in Denver.  He stated that 
he sent away for the records and "got as much as he could at 
the time," but did not submit any records to VA.  The 
veteran also submitted statements that he had received 
treatment from VA medical centers in Iowa and a private 
hospital.  However, in response to the RO's requests, the VA 
medical centers and private hospital replied that they had no 
records for the veteran.  The RO notified the veteran of 
these negative responses in the supplemental statements of 
the case dated in September 2003 and December 2003.  In July 
2004, the veteran submitted a statement that he had no 
further information to submit regarding his service 
connection claim for hypertension.  Based on the above, the 
Board finds that reasonable efforts have been made to obtain 
all available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in December 2002, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In January 1996, the veteran filed a claim of entitlement to 
service connection for hypertension.  Evidence considered at 
that time included the veteran's service medical records, VA 
medical records dated from November 1990 to February 1996, 
and an April 1996 VA examination report.

The service medical records show no findings of hypertension 
in service.  An October 1965 pre-induction examination report 
shows a blood pressure reading of 160/80.  In April 1967, the 
veteran's blood pressure was 140/76.  The veteran indicated 
that he had had high blood pressure in the past.

VA medical records dated from November 1990 to February 1996 
do not show any findings of hypertension or high blood 
pressure.  A May 1992 VA medical record shows that the 
veteran had a cerebrovascular accident.  In July 1992, his 
heart was found to be tachycardic.

An April 1996 VA medical examination report shows a diagnosis 
of hypertension, well controlled on treatment with 
medications.  The examiner indicated that hypertension was 
diagnosed 10 years ago.

The RO denied the veteran's claim of entitlement to service 
connection for hypertension in June 1996, on the basis that 
there was no evidence hypertension was incurred in service.  
The veteran submitted additional private medical records 
dated from May 1979 to September 1989.  Other than a 1982 
private examination report, which shows no history of 
hypertension, the remaining evidence does not relate to 
hypertension treatment or any findings of high blood 
pressure.  In a December 1996 rating decision, the RO 
continued the previous denial.  The veteran did not appeal 
this decision, and as a result, this decision is final.  
38 U.S.C.A. § 7105.

In September 2002, the appellant filed an application to 
reopen his claim of entitlement to service connection for 
hypertension.  Evidence submitted since that time includes 
service personnel records, VA medical records dated in August 
1974 and August 2003, and a June 2003 statement from the 
veteran.  Additionally, the veteran underwent VA examination 
in December 2002 and testified at a May 2004 RO hearing.

The service personnel records and August 1974 VA medical 
records do not relate to any medical treatment for 
hypertension or high blood pressure.  

On a December 2002 VA medical examination report, the veteran 
related that he was told in service that he had isolated 
hypertension, and that he was instructed to watch his diet, 
salt intake, exercise, maintain good weight control, and stop 
smoking.  The examiner reported that the veteran first 
started blood pressure medication after he had a stroke in 
1992, and noted no complications for hypertension.  The 
examiner found that after extensive review of the claims file 
that hypertension was not service-connected.  He noted that 
there was one isolated reading in October 1965, and that 
multiple documented blood pressure readings from 1980 to 1992 
were low to normal.

An August 2003 VA medical record shows a computerized list of 
disorders, which includes hypertension.

In a May 2004 RO hearing, the veteran testified that he was 
found to have high blood pressure in service, and that he was 
first treated for his hypertension after service in 1969.  He 
stated that he feels his hypertension is related to service 
because he did not have it before service.  The veteran also 
submitted a June 2003 statement, on which he made similar 
contentions.

Even though the December 1996 RO decision is final, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§§  5108, 7105 (West 2003); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in September 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.        38 C.F.R. § 3.156(a).

Upon review, the Board finds that the evidence submitted 
since the December 1996 decision is not new and material.  
The evidence is new, as it was not previously submitted to 
the RO.  However, the evidence is not material.  As noted, 
the service personnel records and August 1974 VA medical 
records do not relate to any treatment for hypertension or 
high blood pressure.  The December 2002 VA examination report 
shows a current hypertension diagnosis, but does not relate 
the veteran's hypertension to service.  It already was 
established at the time of the last rating decision that the 
veteran had findings of elevated blood pressure in service 
and a current hypertension diagnosis.  The veteran's 
contentions as presented in the June 2003 statement and May 
2004 RO hearing also were previously established.  Moreover, 
there is no medical evidence to support his contentions.  
What needed to be determined was whether the veteran's 
hypertension is related to service.  The only medical 
evidence pertaining to this unresolved issue provides a 
negative opinion on any relationship between hypertension and 
service.  Therefore, none of this evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.  

Accordingly, the Board finds that the evidence is neither new 
nor material.  38 C.F.R. § 3.156(a).  Thus, the claim of 
entitlement to service connection for hypertension remains 
closed.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for hypertension, 
and the claim remains closed. 



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


